DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments have been fully considered.
Applicant’s arguments with respect to Donahue’s sand submersion have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kemp (US4410373A)
To the extent that Applicant’s remaining argument would still be applicable to the rejection, they are addressed below.
Regarding the rejection of claims under 35 U.S.C. 103 as being unpatentable over Rodgers (US 20150145168 A1) in view of Reddit (NPL 20161) and further in view of Donahue (US 6957685 B1).
Rodgers teaches using PAEK to 3d print an amorphous part and then crystallizes the part in an oven to improve the properties of the part (P0068-0081)
Reddit teaches that when performing heat treatments of 3d printed parts, sand submersion can be used to prevent warping. 
Donahue teaches that when using sand to perform a heat treatment, the sand can be fluidized to increase filling of the part with sand (C3L54-57).
Applicant argues that the cited Reddit NPL prior art reference fails to support the rejection as set forth in the prior office action as required by KSR International Co. v. Teleflex; “the words and context of this discussion forum indicate that it was just that - - an "idea."” (Remarks Pg. 6-7);
	Examiner does not find this persuasive. To the extent that Applicant’s argument implies that the proposal to use “hot sand or salt” during the heating process to reduce “drooping” as taught by the Reddit prior art reference is an abstract or non-enabled idea, Examiner finds that when the cited reference is viewed as a whole, a person having ordinary skill in the art would immediately and without question understand that the prior art teaches submerging a 3D printed part in sand to prevent thermal deformation during annealing. This is an enabled prior art teaching.
	The cited “Reddit” reference refers to comments made on a video posted in an online 3d printing forum. The specifically cited comments and video are shown below. 
The video is titled “Annealing PLA in an Oven Substantially Increases Strength”. 

    PNG
    media_image1.png
    1006
    1445
    media_image1.png
    Greyscale

	The comments indicate a concern regarding “drooping at that kind of temperature”. This means that a person having ordinary skill in the art would recognize that at higher temperatures a 3D printed part could soften and deform under the force of gravity, i.e., droop. 
The comments then propose a solution to this problem. The proposed solution is to submerge the part in “hot sand or salt” during the heating process. Submerging a 3d printed part in sand in order to anneal the part while reducing thermal deformation as taught by the cited reference is an enabled teaching and is analogous to the instant invention (see claims and [0006-0007] of the present application) and fairly renders the claim obvious. 

	Applicant argues that “Donahue has nothing to do with the field of Applicant's endeavor, nor is Donahue reasonably pertinent to the problem that Applicant's claimed method solves. Donahue” (Remarks Pg. 7)
Donahue is no longer relied upon, however, to the extent that Applicant’s remaining argument would still be applicable to the rejection, they are addressed below.
	Examiner does not find this persuasive. Donahue describes methods for cleaning and heat treating lost foam castings, which are useful in casting large / complex metal objects. Heat treating a complex object is the field of Applicant's endeavor, and filling a complex object with sand is reasonably pertinent to the problem faced by the Applicant.
 [0006-0007] of the present specification indicates that the problem faced by the inventor is that objects deform during heat treatment, especially complex objects. Likewise, Donahue describes methods for heat treating complex objects. Donahue is in the field of heat treating complex objects and is pertinent to the problem of submerging complex parts in a granular material.
Donahue is withdrawn from consideration because fluidizing the bed would de-immobilize the part from the bed during the vibrating as required by the claim.
	 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 20150145168 A1) in view of Reddit (NPL 20162) and further in view of Kemp (US 4410373 A)
Summary: 
Rodgers teaches using PAEK to 3d print an amorphous part and then crystallizes the part in an oven to improve the properties of the part (P0068-0081)
Reddit teaches that when performing heat treatments of 3d printed parts, sand submersion can be used to prevent warping. 
Kemp teaches that when using sand to perform a heat treatment, the sand can be vibrated to increase filling of the part with sand (Claim 1(f)).
In reference to claim 1, Rodgers discloses a method for producing spatial objects, which comprises:
(a) printing a spatial object using a three-dimensional (3D) printer and a printing material that comprises polyaryletherketones, wherein the spatial object is printed in an amorphous phase (“polyetherketoneketone” [P0096] and see “the printed layers of the part material to have low levels of crystallinity” [P0068]. Rodgers describes polyetherketoneketone a semi-crystalline material, however, further explains that the invention is directed to 3d printing a material with low crystallinity (e.g., P0068). Furthermore, Rodgers teaches performing the same action (i.e., 3d printing a polyaryletherketone) thus, the resulting state of the polyaryletherketone must be the same3);
Rogers further discloses that the after 3d printing the spatial object (i.e., printed part) can be annealed to crystallize the spatial object in a “post-printing crystallization step” (P0076) such as in a “separate annealing oven” (P0079)
 However, Rogers does not disclose using submerging the spatial object in a charging material.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, annealing of 3d prints, an online discussion forum posting suggests annealing in “hot sand” to reduce warping (Post by user “milkdrunk” in context of the discussion). Sand has a size within the claimed range4. 

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method by further (b) placing the spatial object in a container and submerging the spatial object in a charging material, wherein the charging material (i) exhibits heat resistant properties that inhibit degradation of the charging material between a glass transition temperature of the printing material and a melting temperature of the printing material; and (ii) consists essentially of a granular material, which includes granules having a diameter or widest cross-section between 0.05 mm and 3 mm;
…
 (d) heating the container that includes the spatial object and charging material until the spatial object transitions into a semi-crystalline phase; and
(e) following the heating cycle in (d) above, removing the spatial object from the container and charging material.
A person having ordinary skill in the art would have been specifically motivated to modify the method as suggested in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or 
The combination does not disclose vibrating the granular material.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, heat treating of spatial objects in granular media, Kemp discloses a similar heat treating method (Fig 1) and that it is beneficial to vibrate the container of granular media to tightly pack the granular material around the part (Claim 1(f)).
The combination would be achievable by vibrating the granular media after submerging of the part to tightly pack the bed material about the part therein. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention by further (c) applying vibrations to the container that includes the spatial object and charging material, while the spatial object is immobilized within the charging material.
A person having ordinary skill in the art would have been specifically motivated to modify vibrate the granular media after submerging of the part to tightly pack the bed material about the part therein because if the purpose of the granular material is to prevent deformation, then packing the granular material would provide increased resistance to deformation; and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar 
	In reference to claim 2, the combination discloses the method as in claim 1. 
Rodgers’ claimed invention is to use a mixture of polymers to reduce the amount of crystallization during printing (see claim 18 and P0071), however Rodgers acknowledges that pure unblended polymers can be printed (P0072) and that polyetheretherketones or polyetherketoneketones are examples of such polymers (P0096). Rodgers cautions that when such polymers are printed they may crystallize rapidly, however, this is not a teaching away; rather it is a teaching that when printing the polymer must be rapidly cooled during printing (e.g., within 3 seconds [P0072]).
Rodgers also teaches that the polyetheretherketones or polyetherketoneketones may be provided as a copolymer instead of a blend (P0081). A polyetheretherketone or polyetherketoneketone copolymer is a polyetheretherketone or polyetherketoneketone; and this also reads on the claim.
	In reference to claim 3, the combination discloses the method as in claim 1. 
Reddit suggests using sand, which means that the charging material is 100% sand. The combination does not disclose charging material impurities. Therefore, the charging material includes less than 50% impurities. 
	In reference to claim 4, the combination discloses the method as in claim 2. 
Reddit suggests using sand, which means that the charging material is 100% sand. The combination does not disclose charging material impurities or water. Therefore, the charging material includes less than 10% of both impurities and water.
	In reference to claim 5, the combination discloses the method as in claim 1. 
 further discloses wherein the charging material consists essentially of sand, quartz granules, silica granules, silicon dioxide granules, aluminum dioxide granules, steel balls, or combinations of the foregoing (“sand”).
	In reference to claims 7-8, the combination discloses the method as in claim 1. 
Rodgers further discloses the method further comprises printing one or more structural supports in the amorphous phase along with the spatial object, wherein the structural supports are configured to (a) physically support the spatial object during printing and (b) be removed from the spatial object after the spatial object has been completely printed (“support structure may be built utilizing the same deposition techniques … support material adheres to the part material during fabrication, and is removable from the completed 3D part when the printing process is complete” [P0005]).
	Claim 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 20150145168 A1) in view of Reddit (NPL 20165) in view of Kemp (US 4410373 A) and further in view of Eveland (US 20130186262 A1).
	In reference to claim 6, the combination discloses the method as in claim 1. 
Reddit suggests using sand.
	The particular sand is not taught.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, granular charging materials for heat treating of spatial objects, Eveland discloses a similar process (Fig 2) wherein a spatial object is heat treated by 
The combination would be achievable by using the specific quartz sand taught by Eveland to be suitable for use as a charging material as the granular material in the combination. There is no reason why the use of quartz would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the charging material consists essentially of silicon dioxide granules or aluminum dioxide granules.
A person having ordinary skill in the art would have been specifically motivated to use quartz sand as the sand in order to achieve the simple substitution of one known element for another to obtain predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claim 9, Rodgers discloses a method for producing spatial objects, which comprises:
(a) printing a spatial object using a three-dimensional (3D) printer and a printing material that consists essentially of polyetheretherketones or polyetherketoneketones, wherein the spatial object is printed in an amorphous phase (“polyetherketoneketone” [P0096] and see “the printed layers of the part material to have low levels of crystallinity” [P0068]. Rodgers describes polyetherketoneketone a semi-crystalline material, however, further explains that the invention is directed to 3d printing a material with low crystallinity (e.g., P0068). Furthermore, Rodgers teaches performing the same action 6. 
Rodgers’ claimed invention is to use a mixture of polymers to reduce the amount of crystallization during printing (see claim 18 and P0071), however Rodgers acknowledges that pure unblended polymers can be printed (P0072) and that polyetheretherketones or polyetherketoneketones are examples of such polymers (P0096). Rodgers cautions that when such polymers are printed they may crystallize rapidly, however, this is not a teaching away; rather it is a teaching that when printing the polymer must be rapidly cooled during printing (e.g., within 3 seconds [P0072] 
Rodgers also teaches that the polyetheretherketones or polyetherketoneketones may be provided as a copolymer instead of a blend (P0081). A polyetheretherketone or polyetherketoneketone copolymer is a polyetheretherketone or polyetherketoneketone; and this also reads on the claim limitation.);
(b) printing one or more structural supports in the amorphous phase along with the spatial object, wherein the structural supports are configured to (i) physically support the spatial object during printing and (ii) be removed from the spatial object after the spatial object has been completely printed (“support structure may be built utilizing the same deposition techniques … support material adheres to the part material during fabrication, and is removable from the completed 3D part when the printing process is complete” [P0005]);
(c) placing the spatial object in a container (“post-printing crystallization step may be performed in … a separate annealing oven. A separate annealing oven may be 
(e) heating the container that includes the spatial object … until the spatial object transitions into a semi-crystalline phase and until crystalline content of the spatial object is saturated in polyaryletherketones (“post-printing crystallization step” [P0076]. Rodgers teaches performing the same action (i.e., heating the spatial object above Tg to crystallize the part) thus, the resulting state of the polyaryletherketone must be the same. Also see “post-printing crystallization step can further increase the mechanical, thermal, and chemical resistance properties of 3D part 30 due to the increased formation of the crystalline regions” [P0077], which implies the part is fully crystalized to maximize the mechanical, thermal, and chemical resistance properties. Also see “from almost mostly amorphous to almost mostly crystalline” [P0128], which shows that this is the intent.); and;
(f) following the heating cycle in (e) above, removing the spatial object from the container …(Rodgers does not explicitly state that the part is removed from the post processing heating container after being post processed in a heating cycle, but does indicate that “post-printing crystallization step can further increase the mechanical, thermal, and chemical resistance properties of 3D part 30 due to the increased formation of the crystalline regions” [P0077]. To test these properties the part would need to be removed from the heating container)
Rogers further discloses that the after 3d printing the spatial object (i.e., printed part) can be annealed to crystallize the spatial object in a “post-printing crystallization step” (P0076) such as in a “separate annealing oven” (P0079)

In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, annealing of 3d prints, an online discussion forum posting suggests annealing in “hot sand” to reduce warping (Post by user “milkdrunk” in context of the discussion). Sand has a size within the claimed range7. 
The combination would be achievable by covering the printed part in sand and heating the submerged part. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method by further (c) placing the spatial object in a container and submerging the spatial object in a charging material, wherein the charging material (i) exhibits heat resistant properties that inhibit degradation of the charging material between a glass transition temperature of the printing material and a melting temperature of the printing material; and (ii) consists essentially of a granular material, which includes granules having a diameter or widest cross-section between 0.05 mm and 3 mm and wherein the heating includes heating the container that includes the spatial object and charging material and the following includes removing the spatial object from the container and charging material.
A person having ordinary skill in the art would have been specifically motivated to modify the method as suggested in order to combine prior art elements according to 
The combination does not disclose vibrating the granular material.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, heat treating of spatial objects in granular media, Kemp discloses a similar heat treating method (Fig 1) and that it is beneficial to vibrate the container of granular media to tightly pack the granular material around the part (Claim 1(f)).
The combination would be achievable by vibrating the granular media after submerging of the part to tightly pack the bed material about the part therein. There is no apparent reason why the combination would fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention by further (c) applying vibrations to the container that includes the spatial object and charging material, while the spatial object is immobilized within the charging material.
A person having ordinary skill in the art would have been specifically motivated to modify vibrate the granular media after submerging of the part to tightly pack the bed material about the part therein because if the purpose of the granular material is to prevent deformation, then packing the granular material would provide increased 
Reddit suggests using sand.
	The particular sand is not taught.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, granular charging materials for heat treating of spatial objects, Eveland discloses a similar process (Fig 2) wherein a spatial object is heat treated by being placed in granular charging materials such as “quartz sand” (P0033). Quartz sand is the same as silicon dioxide granules.
The combination would be achievable by using the specific quartz sand taught by Eveland to be suitable for use as a charging material as the granular material in the combination. There is no reason why the use of quartz would cause the combination to fail. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the charging material consists essentially of silicon dioxide granules or aluminum dioxide granules.
A person having ordinary skill in the art would have been specifically motivated to use quartz sand as the sand in order to achieve the simple substitution of one known element for another to obtain predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5745834 A teaches “support powder comprises fine, spherical grains that flow easily and provide continuous support for all regions of the densifying part to prevent cracking or slumping under gravitational forces”
US 6508980 B1 teaches “in order to prevent gravitational slumping and other forms of part distortion, the green part is loosely repacked in refractory material to support unsupported sections. This repacking is called "settering".”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 NPL copy made of record on 07/12/2021 shows the relevant comment first followed by the entire discussion thread https://old.reddit.com/r/functionalprint/comments/5ak3w2/annealing_pla_in_an_oven_substantially_increases/d9h94bg/
        2 NPL copy made of record on 07/12/2021 shows the relevant comment first followed by the entire discussion thread https://old.reddit.com/r/functionalprint/comments/5ak3w2/annealing_pla_in_an_oven_substantially_increases/d9h94bg/
        3 If particular printing conditions are required to achieve an amorphous state, then these should be recited in the claim.
        4 While not relied upon in the rejection, if this is disputed, see either the ISO 14688 (0.063-2mm) or USDA (0.05-2mm) definitions of sand.
        5 NPL copy made of record on 07/12/2021 shows the relevant comment first followed by the entire discussion thread https://old.reddit.com/r/functionalprint/comments/5ak3w2/annealing_pla_in_an_oven_substantially_increases/d9h94bg/
        6 If particular printing conditions are required to achieve an amorphous state, then these should be recited in the claim.
        7 While not relied upon in the rejection, ISO 14688 (0.063-2mm) and USDA (0.05-2mm) defines sand within the claimed range.